t c memo united_states tax_court rhett b ross and sandra l ross petitioners v commissioner of internal revenue respondent docket no filed date paula m junghans for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge for the taxable_year respondent determined a deficiency in petitioners' federal_income_tax as well as deficiencies in petitioners' federal excise_taxes under sec_4973 and sec_4980a in the total amount of dollar_figure the deficiency in income_tax includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans the pivotal issue for decision is whether the distribution received by petitioner rhett b ross in from the maryland state teachers' retirement_system qualifies for tax-free_rollover treatment under sec_402 the resolution of this issue turns on whether the distribution constitutes a qualified_total_distribution as defined by sec_402 if we conclude that the distribution in question does not qualify for tax-free_rollover treatment then we must also decide whether petitioners are liable for the 10-percent additional tax under sec_72 sec_4973 imposes a 6-percent excise_tax on excess_contributions to individual_retirement_accounts sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans both of these taxes are included within ch of the i r c they are therefore subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 at trial respondent conceded that the notice_of_deficiency overstates the amount of the deficiency in excise_tax under sec_4973 and that the correct amount of such deficiency is dollar_figure rather than dollar_figure on brief respondent conceded that petitioner sandra l ross is not liable for any deficiency in excise_tax under either sec_4973 or sec_4980a at trial petitioner rhett b ross conceded liability for the 15-percent excise_tax under sec_4980a and on brief he effectively conceded liability for the percent excise_tax under sec_4973 by abandoning the issue see money v findings_of_fact petitioners resided in ijamsville maryland at the time that their petition was filed with the court at the time of trial petitioner rhett b ross petitioner was employed and had been so employed for some years as a teacher in the public schools of the state of maryland during the year in issue as well as at the time of trial petitioner was employed by montgomery county public schools where he taught physical education and coached varsity basketball and baseball for most of petitioner's career as a teacher in the maryland public schools petitioner was a member of the teachers' retirement_system of the state of maryland the retirement_system on date however petitioner voluntarily elected to transfer from the retirement_system to the teachers' pension system of the state of maryland the pension system petitioner's transfer became effective date the retirement_system is a qualified defined_benefit_plan under sec_401 the retirement_system requires mandatory commissioner 89_tc_46 67_tc_395 n 63_tc_395 61_tc_278 n stengel v commissioner tcmemo_1992_570 affd without published opinion 996_f2d_1227 9th cir cotter v commissioner tcmemo_1991_316 for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 594_fsupp_1353 d md conway v united_states aftr 2d d md nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the pension system are both exempt from taxation under sec_501 within a few weeks after the effective date of petitioner's transfer from the retirement_system to the pension system the retirement_system issued a check to petitioner in the amount of dollar_figure the transfer refund the transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure as a teacher and dollar_figure of earnings the earnings constitute the taxable_portion of the transfer refund at the time that he received the transfer refund petitioner wa sec_47 years old and was not disabled if petitioner had not transferred to the pension system but rather had remained a member of the retirement_system he would have been entitled to retire at an appropriate age and receive a normal service retirement benefit including a regular monthly annuity he would not however have been entitled to receive a transfer refund because a transfer refund is only payable to those who elect to transfer from the retirement_system to the pension system as a member of the pension system petitioner will eventually receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because of petitioner's receipt of the transfer refund petitioner's monthly annuity upon retirement will be less than the monthly annuity that he would have received if he had not transferred to the pension system but had ultimately retired under the retirement_system petitioner received the transfer refund in the form of a check dated date on date within days of receiving the transfer refund petitioner deposited dollar_figure of the transfer refund in an individual_retirement_account ira with t rowe price inc a family of mutual funds in baltimore maryland petitioner used the balance of the transfer refund to help finance a new home and to help pay his tax_liability as reported on his federal_income_tax return petitioner received a form 1099-r total distributions from profit-sharing retirement plans individual_retirement_arrangements insurance contracts etc for from the maryland state retirement agency the form 1099-r reported petitioner's transfer refund and reflected a gross distribution of dollar_figure petitioner's contributions in the amount of dollar_figure and the taxable_amount as the difference or dollar_figure on their federal_income_tax return for petitioners disclosed the receipt of the transfer refund specifically on line 17a of form_1040 petitioners entered dollar_figure as the amount of total pensions and annuities on line 17b they reported dollar_figure as the taxable_amount thereof and immediately below such entry they disclosed that the balance or dollar_figure was rolled over petitioners included the dollar_figure amount in taxable_income and paid regular income_tax thereon see sec_1 petitioners also attached to their income_tax return form_5329 return for individual_retirement_arrangement and qualified_retirement_plans taxes in part ii of such form petitioners reported liability for the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans petitioners computed the additional tax as follows total_distribution received dollar_figure taxable_amount big_number less amount rolled over -big_number balance big_number percent rate_of_tax x dollar_figure sec_72 additional tax big_number petitioners combined their liability for the sec_72 additional tax with their liability for the regular income_tax in reporting their total_tax liability on page of their form_1040 for in date petitioner closed his ira with t rowe price inc and received a distribution in the amount of dollar_figure on their federal_income_tax return for petitioners disclosed the receipt of this amount specifically on line 16b of form_1040 petitioners entered dollar_figure as the taxable_amount of total ira_distributions they included this amount in taxable_income and paid regular income_tax thereon see sec_1 petitioners also attached to their income_tax return form_5329 additional taxes attributable to qualified_retirement_plans including ira's annuities and modified endowment contracts in part ii of such form petitioners reported liability for the 10-percent additional tax imposed by sec_72 in the amount of dollar_figure petitioners computed the additional tax by multiplying the statutory rate percent by the reported distribution dollar_figure on date respondent sent petitioners a notice_of_deficiency in the notice respondent determined the deficiencies for that are in issue in the present case specifically respondent determined that the transfer refund was not eligible for tax-free_rollover treatment under sec_402 therefore respondent determined that under sec_402 and sec_72 the taxable_portion of the transfer refund dollar_figure was includable in petitioners' gross_income for and not merely the portion thereof reported by petitioners dollar_figure as a consequence respondent increased petitioners' income by dollar_figure as corollaries to this determination respondent also determined that petitioners are liable for the 10-percent additional tax under sec_72 the excise_tax under sec_4973 on excess_contributions to individual_retirement_accounts and the excise_tax under sec_4980a for excess distributions from qualified_retirement_plans in date petitioners filed form 1040x amended u s individual_income_tax_return seeking to amend their income_tax return on the amended_return for petitioners sought to reduce taxable_income by the previously reported ira distribution in the amount of dollar_figure also on the amended_return for petitioners sought to eliminate the previously reported additional tax under sec_72 in the amount of dollar_figure in date the commissioner sent petitioners a notice of claim disallowance in respect of their claim_for_refund for in date petitioners commenced a suit_for_refund against the united_states in the u s district_court for the district of maryland in respect of said claim_for_refund such refund action is presently pending at docket no y952024 see supra note regarding the parties' concessions of these corollary determinations i rollover issue opinion the pivotal issue in this case is whether petitioner's transfer refund qualifies for tax-free_rollover treatment under sec_402 the resolution of this issue turns on whether the transfer refund constitutes either a qualified_total_distribution as defined by sec_402 or a partial_distribution as defined by sec_402 petitioners concede that the transfer refund does not qualify as a partial_distribution under sec_402 in view of the fact that the transfer refund was not received on account of death disability or separation from the service but rather on account of petitioner's election to transfer from the retirement_system to the pension system petitioners' concession is required by both statutory and case law see sec_402 e a wittstadt v commissioner tcmemo_1995_492 and cases cited therein conway v united_states aftr 2d d md on the other hand petitioners do not concede that the transfer refund does not constitute a qualified_total_distribution however they have not actively argued this issue but rather have essentially reserved the right to pursue it on appeal in this regard petitioners recognize that the existing case law of this court as well as the u s district_court for the district of maryland supports the conclusion that the transfer refund does not constitute a qualified_total_distribution see wittstadt v commissioner tcmemo_1995_ humberson v commissioner tcmemo_1995_470 pumphrey v commissioner tcmemo_1995_469 adler v commissioner tcmemo_1995_148 dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 sites v united_states aftr 2d pincite4 ustc par big_number d md see also conway v united_states supra cf wheeler v commissioner tcmemo_1993_561 we observe that the definition of qualified_total_distribution set forth in sec_402 incorporates the definition of lump sum distribution set forth in sec_402 and that the latter definition includes concepts such as balance_to_the_credit and on account of the employee's separation from the service which the foregoing cases address and resolve in the commissioner's favor we note that certain of the foregoing cases involve transfer refunds arising from the taxpayer's transfer from the maryland state employees' retirement_system to the maryland state employees' pension system the plan provisions of the maryland state employees' retirement_system and the maryland state employees' pension system are set forth in sec_1 through and sec_111 through respectively of art 73b of the ann code of md the plan provisions of the maryland state teachers' retirement_system and the maryland state teachers' pension system are set forth in sec_81 through and sec_140 through respectively of art 73b of the ann code of md the secs governing the foregoing two retirement systems contain virtually identical provisions authorizing distributions to employees and teachers who choose to transfer from a retirement_system to a pension system see md ann code art 73b sec_11b g regarding the maryland state employees' retirement_system md ann code art 73b sec_89 regarding the maryland state teachers' retirement_system based on existing case law we hold that the transfer refund does not qualify for tax-free_rollover treatment under sec_402 because it does not constitute a qualified_total_distribution ii sec_72 additional tax issue we turn next to respondent's determination that petitioners are liable for the 10-percent additional tax imposed by sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income we have already sustained respondent's determination that the taxable_portion of the transfer refund is includable in petitioners' gross_income in the year of receipt because none of the exceptions of sec_72 apply to relieve petitioners of this additional tax we can see no alternative but to sustain respondent's determination that petitioners are liable for the 10-percent additional tax imposed by sec_72 petitioners argue however that there is an alternative first petitioners contend that they have already paid the additional tax under sec_72 on the taxable_portion of the transfer refund in this regard petitioners point to the fact that they reported liability for additional tax under sec_72 on their income_tax return in the amount of dollar_figure based on a reported taxable_distribution in the amount of dollar_figure and on their income_tax return in the amount of dollar_figure based on a reported taxable_distribution in the amount of dollar_figure there are at least two fundamental weaknesses to petitioners' contention first petitioners overlook the fact that they have commenced a suit_for_refund against the united_states in the u s district_court for the district of maryland such action involves petitioners' claim_for_refund relating to the payment of additional tax under sec_72 in in other words petitioners are currently seeking the recovery_of taxes allegedly overpaid relating to the reporting of the ira distribution in date and the additional tax under sec_72 paid in respect thereof second petitioners overlook the fact that only taxable_year is pending before this court and that such year is even though petitioners' litigation expenses relating to their refund action would be minimized if not obviated by our resolving the issues pertaining to we simply have no the sum of the two reported distributions ie dollar_figure dollar_figure or dollar_figure is slightly less than the taxable_portion of petitioner's transfer refund ie dollar_figure accordingly the sum of the additional taxes under sec_72 reported by petitioners on their and income_tax returns dollar_figure is slightly less than the additional tax on the taxable_portion of petitioner's transfer refund dollar_figure this difference is unimportant to our decision jurisdiction over that year see 320_us_418 moreover in deciding petitioners' liability for additional tax under sec_72 for we fail to appreciate the relevance of petitioners' original reporting position for cf sec_6214 apart from the fact that the district_court might rule in petitioners' favor in their refund action we are aware of the annual accounting principle which holds that taxable_income is determined on an annual rather than on a transactional basis 282_us_359 we have therefore approached the issue of petitioners' liability for additional tax under sec_72 for with regard only for the facts and law pertaining to that year alternatively petitioners contend that even if petitioner rhett b ross is liable for the additional tax under sec_72 petitioner sandra l ross is not so liable in this regard petitioners contend that the joint_and_several_liability provision of sec_6013 applies only to income taxes and that the additional tax under sec_72 is a penalty and not a tax we think that petitioners' contention is without merit for the following reasons first sec_72 denominates the exaction that it imposes as a tax and not as a penalty other sections of the internal_revenue_code denominate the exactions that they impose as penalties or additions to tax see eg sec_6651 additions to tax for failure_to_file return or to pay tax sec_6654 addition_to_tax for failure to pay estimated income_tax sec_6662 accuracy-related_penalty and sec_6663 fraud_penalty second structurally sec_72 is part of chapter of subtitle a of the internal_revenue_code subtitle a is denominated income taxes and chapter is denominated normal taxes and surtaxes the penalties and additions to tax noted above are found in chapter additions to the tax additional_amounts and assessable_penalties of subtitle f procedure and administration third chapter of subtitle a of the internal_revenue_code includes a number of income taxes insofar as individuals are concerned there is of course the regular income_tax imposed by sec_1 and the alternative_minimum_tax imposed by sec_55 additional income taxes are found in other chapters of subtitle a most notably the self-employment_tax in chapter it is apparent therefore that there is not a single income_tax but rather a number of separate taxes that compose what is commonly referred to as the income_tax fourth the foregoing point is underscored by sec_6013 which authorizes a husband and wife to make a single return jointly of income taxes under subtitle a emphasis added indeed line of form_1040 the basic individual_income_tax_return is dedicated to the reporting of liability for the additional tax under sec_72 fifth a useful analogy is furnished by sec_1 b income_tax regs that section provides that as a general_rule each spouse is jointly and severally liable for any self-employment_tax that is reported on a joint_return as previously noted the self-employment_tax is imposed by chapter of the internal_revenue_code and is distinct from the regular income_tax imposed by sec_1 petitioners rely heavily on in re cassidy 983_f2d_161 10th cir wherein the additional tax under sec_72 was viewed as a penalty that case however is not controlling because the court of appeals' holding was based on the application of bankruptcy policy and was limited to determining priority of claims in bankruptcy proceedings in view of the foregoing we hold that petitioners are liable for the 10-percent additional tax imposed by sec_72 see wittstadt v commissioner tcmemo_1995_492 and cases cited therein iii conclusion in order to give effect to our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule
